This case arose under the Workmen's Compensation Law. Gus Booth, appellee, presented his claim for compensation to the Industrial Accident Board, and, being dissatisfied with its award, brought suit in the district court to set same aside. The Texas Employers Insurance Association, the insurance carrier, among other defenses, urged a plea to the jurisdiction of the court, which was overruled, but, on appeal, was sustained by a majority decision of this court and the cause was dismissed. I dissented from the decision of the majority in this respect, and will briefly state my reasons for so doing.
The contention of appellant, in support of its plea to the jurisdiction of the court, and the reasoning that impelled the majority to sustain same, are set forth in the majority opinion as follows: they say that "defendant's plea to the jurisdiction is based on the failure of the claimant to present before the Industrial Accident Board a claim for compensation showing an amount within the jurisdiction of the district court." Commenting, the majority say: "Obviously, it will be seen that the claim presented by plaintiff to the Accident Board was not in an amount as much as $500, which is the least amount necessary to confer jurisdiction in the district court; and, no data or any enumerated injury alleged that the amount of compensation allowable by the provisions of the Workmen's Compensation Law, article 8306 et seq. Rev.St. 1925, as amended, Vernon's Ann.Civ.St. art. 8306 et seq., could be calculated as to present a claim amounting to as much as $500. The claim for injury to plaintiff's back and sides and the production of a hernia are not such compensable injuries as are allowable under the compensation law, unless the resultant consequence is such as to disable the claimant from performing the usual task of a workman, and then, too, the amount of such compensation is determinable by the compensation law upon whether the disability is permanent or temporary, total or partial. The amount of the claim before the Industrial Accident Board and the county in which the injury occurred determine the `court of competent jurisdiction' to which an appeal lies. To invoke the jurisdiction of the court, it was incumbent upon the claimant to disclose in his claim, among other essentials, the county in which the injury occurred and the amount of his claim, or sufficient data from which the amount may be calculated under the provisions of the law. In the absence of such showing, an aggrieved party, other than the injured party, would have no means to know the nature and extent of the claimant's injury, or the amount of his claim, or the place where the injury occurred as to enable such party to perfect an appeal to the court having jurisdiction of the claim."
It is apparent from this excerpt that the majority concluded that the claim for compensation before the board was based upon injuries that, as a matter of law, were not compensable in an amount within the jurisdiction of the district court. From this view of the matter, I dissent.
I think the claim for compensation presented to the board was broad enough to admit proof of damages proximately resulting from the alleged injuries, in an amount within the jurisdiction of the district court. The board is not a court, but an administrative body, possessing only the powers conferred by statute. Commercial Cas. Ins. Co. v. Hilton,126 Tex. 497, 87 S.W.2d 1081, 89 S.W.2d 1116; Traders  General Ins. Co. v. Chancellor, Tex. Civ. App. 105 S.W.2d 720, 723. Its proceedings are informal; the statute refers to the claim for compensation in general terms; no requisites therefor are prescribed, as in the case of pleadings; hence, the claim is not a pleading, as that term is *Page 239 
generally understood. When a claim for compensation is filed, complaining of an injury or personal injury, as in the instant case, necessarily there is written into it the language of section 1, art. 8309, as follows: "the terms `injury' or `personal injury' shall be construed to mean damage or harm to the physical structure of the body and such diseases or infection as naturally result therefrom."
The controversy only assumed the form of a lawsuit, and was controlled by the rules of pleading and practice, when the petition was filed in court to set aside the award of the board. The only essential jurisdictional connection between the claim for compensation before the board, and the suit to set aside its award, was the identity of the injury or injuries complained of. If the injury or injuries complained of before the board and those set up in the petition filed in court are the same, the claim for damages may be enlarged in the suit; that is, elements of damages proximately resulting from the injury or injuries, but not urged before the board, may be alleged in the petition filed in court to set aside the award. The doctrines above announced are well settled by decisions. In Indemnity Ins. Co. v. Harris, 53 S.W.2d 631,633, Judge Walker, speaking for the Beaumont Court of Civil Appeals, said: "Before the Industrial Accident Board appellee based his claim on `an injury to my spine and leg injury.' By his petition herein, in addition to the injury claimed before the board, he also claimed `an injury to the sacroiliac joint.' On the ground that the Industrial Accident Board was not called upon to adjudicate an injury to the `sacroiliac joint,' appellant insists that appellee was not entitled to plead nor offer evidence to the jury of this additional injury. This contention is overruled. Appellee's injury belonged to that class of compensable injuries where the amount of compensation is based upon incapacity to work or labor resulting therefrom, and did not fall within the class of specific injuries where the amount of compensation is based upon the nature of the injury. For the class of injuries of the nature involved in this case a general description such as made by appellee in his claim before the Industrial Accident Board is sufficient, and upon appeal to the courts may be enlarged to include all injuries proximately resulting from the accident complained of. Texas Employers' Ins. Co. v. Knouff, Tex. Civ. App. 271 S.W. 633, and authorities therein cited; Texas Indemnity Ins. Co. v. Wilson, Tex. Civ. App. 281 S.W. 289; Texas Emp. Ins. Ass'n v. Perry, Tex. Civ. App. 35 S.W.2d 1087." This decision was referred to and approved by the Supreme Court in Hartford Acc. 
Indem. Ins. Co. v. Choate, 126 Tex. 368, 89 S.W.2d 205, 207. To the same effect, see Miller v. Texas Emp. Ins. Ass'n, Tex. Civ. App. 63 S.W.2d 883,884, and authorities cited; Texas Indemnity Ins. Co. v. White, Tex. Civ. App. 37 S.W.2d 277, citing Aetna Life Ins. Co. v. Bulgier, Tex. Civ. App.19 S.W.2d 821, by this court. Also see Consolidated Underwriters Co. v. Hubbard, 107 S.W.2d 908, by the Beaumont Court of Civil Appeals, also holding that the essential jurisdictional fact to maintain an appeal from an award of the Industrial Accident Board is the identity of the injuries on which the claim for compensation before the board was based.
So, we reach this question: Were the injuries described in the claim for compensation before the board, and those alleged in the petition filed in the district court, substantially identical? I am of opinion they were. The facts connected with the accident — that is, its date, place of occurrence, the how of the accident, wages being earned, hours and days of labor, etc. — as set forth in the claim before the board and in the petition filed in court, are in substantial accord; no question was raised claiming any variance in either of these respects. Omitting immaterial matters, the alleged injuries are described in the claim before the board as follows: "That he (Gus Booth) claimed compensation under the Employers Liability Act for personal injuries suffered while in the course of his employment with Kimball Oil Mill at Sherman, Texas; * * * that the part of his body injured and the nature and extent of the injury was: he strained and sprained his back and sides and received a hernia, which appeared suddenly, causing intense pain and nausea."
In regard to the hernia, nothing appearing except that it was received, clearly appellee was entitled to have it considered for compensation under the general provisions of the statute; under the allegations of back and side injuries, enlarged by the provisions of section 1, art. 8309, appellee was entitled to make proof before the board of all damages proximately resulting to the physical structure of the *Page 240 
injured parts — that is, of injuries to the spinal column, nerves, blood vessels, tissues, tendons, muscles, ligaments, etc., in the region of or connected with the parts injured, and authorized the board, if supported by competent evidence, to find that appellee suffered either total permanent incapacity, or incapacity of a lesser degree, and to award compensation accordingly; in other words, the injuries described in the claim before the board were of a nature and magnitude, if sustained by proof, to have authorized the board to allow compensation in an amount clearly within the exclusive jurisdiction of the district court.
It is not denied that appellee's petition alleged a cause of action within the jurisdiction of the district court. The injuries alleged therein substantially are identical with the injuries described in the claim before the board — that is, when the claim before the board is enlarged by writing into the language of section 1 of article 8309. The petition described the injuries as follows: "That all the bones, nerves, blood vessels, tissues, tendons, muscles, ligaments and cartilages in and about his back, sides, spine, spinal cord, spinal column, and vertebrae were bruised, mashed, broken, dislocated, twisted, torn, jammed and otherwise injured. That he also received a hernia, which appeared suddenly, causing and accompanied by intense pain and nausea. That said hernia had never existed in any degree before. That by reason of said injuries, plaintiff has been totally incapacitated to labor within the meaning of the Workmen's Compensation Law, and such total incapacity was and is permanent. In the alternative, and in the alternative only, plaintiff alleges that he has suffered by reason of said injuries total temporary incapacity to labor; total temporary and partial permanent; permanent partial incapacity to labor and temporary partial incapacity to labor."
Having reached the conclusion that both the claim urged before the board and the amount sued for were based upon identical injuries, within the jurisdiction of the district court, I therefore believe the majority erred in holding to the contrary and in sustaining the plea to the jurisdiction. I think the plea should have been overruled, but am in accord with the view that the evidence did not authorize the jury's finding of total permanent incapacity, therefore, think the court should have reversed the judgment of the trial court and remanded the case for further proceedings.